DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the appeal brief filed on 06 October 2022, PROSECUTION IS HEREBY REOPENED.  A new, non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                             

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The location of pivot point P, as in claim 2 or 15, in combination with the order of elements in parent claim 1.
Currently, the order of elements as in claim 1 is well illustrated, for example is in figures 12C-12G.  In these figures 12C-12G, the mechanism to create the A1 axis is element 30.  As simply drawn in figures 12C-12G, the A1 axis would be through element 30 itself, not through the razor head as illustrated.  Applicant does have support for a virtual pivot offset from element 30, but it is not illustrated.  Support can be found on lines 8-10 of page 19 of the specification, as follows, the pivot “may be enabled by bearings which may lie directly along an axis such as pin bearing or a shaft, or they may offset from the axis of rotation, creating by a virtual pivot. Virtual pivot bearings include shell bearings and linkages”.
The only disclosed way to have the order of elements of claim 1, and also the claimed location of pivot point P in claim 2 or 15, is to have the virtual pivot employing the disclosed shell bearings or linkages.  This is not illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Sharpnick (1,298,802), who shows a razor having all of the recited limitations including;
a razor cartridge (c), said razor cartridge comprising a housing (15,19) having a front side (at 33) and a front blade (S) mounted to said housing, said front blade most proximal to said front side of said housing; and 
a handle (10), said handle comprising a proximal end portion (near numeral 10 in figure 2), a distal end portion (at bottom of figure 2), at least one interconnect member (17), a first Al pivot mechanism (at joint of 14,15) that enables rotation of said at least one interconnect member about a first axis Al relative to said handle, and at least one second pivot mechanism (at joint of 16,17) that enables rotation of said at least one interconnect member relative to said handle about one or more axes A2, A3, A4, A5, or combination thereof; 
wherein said one or more axes A2, A3, A4, A5, or combination thereof are not parallel to said axis Al (A1 enables pivoting parallel to the blade edge, A2 enables pivoting perpendicular to the blade edge); 
wherein an order of physical connection of components comprises: 
said razor cartridge (c) removably (note screw threads in figure 3) connected to said at least one interconnect member (17), said at least one interconnect member (17) connected to said at least one second pivot mechanism (joint of 16,17) to enable rotation about said axis A4 and/or axis A3 and/or axis A2, said at least one second pivot mechanism to enable rotation about said axis A4 and/or said axis A3 and/or said axis A2 connected to said first Al pivot mechanism (joint of 14,15) to enable rotation about said axis Al, and said first Al pivot mechanism connected to said handle (10); and 
wherein said axis Al is (i) transverse to a longitudinal axis of said handle and (ii) parallel to a longitudinal axis of said front blade (joint A1 enables pivoting about an axis parallel to the blade).
With respect to claim 10, the recitation of “skin engaging member” is given the broadest reasonable interpretation, namely and object that is capable of engaging skin.  Sharpnick’s interconnect member (17) is capable of contacting the skin, and thus has a skin interfacing surface.  Sharpnick’s cartridge is removable from the interconnect element, and when the cartridge is removed, the user may want to clean the docking structure, which can involve touching the docking structure, which is thus “skin engaging”.  Even without removing the cartridge, Sharpnick’s interconnect member could touch the skin, on the sides.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1,2,10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al.(9,193,079) in view of Hendrickson (5,093,991).
Howell shows a razor system in figure 4 with most of the recited limitation as follows;
A razor cartridge comprising a housing (20) having a front side and a front blade (see figure 4) mounted to said housing, said front blade most proximal to said front side of said housing; 
a handle (14), said handle comprising a proximal end portion, a distal end portion, at least one interconnect member (32 and “docking structure”), a first Al pivot mechanism (pivot joints 3-8) that enables rotation of said at least one interconnect member about a first axis Al (34) relative to said handle
wherein an order of physical connection of components comprises: 
said razor cartridge removably connected to said at least one interconnect member (32 and “docking structure”), said at least one interconnect member connected to said first Al pivot mechanism (pivot joints 3-8) to enable rotation about said axis Al, said first Al pivot mechanism connected to said handle (14); and 
wherein said axis Al (34) is (i) transverse to a longitudinal axis of said handle (14) and (ii) parallel to a longitudinal axis of said front blade (see figure 4).
While Examiner has enumerated the claim in light of Howell’s figure 4, it is noted that numerous other embodiments of Howell would work equally as well, such as the embodiments of figures 3A, 6,8,9,10B,11B, 12B, 13B, 15,16,17,18B,19,20,22B,23,24 and 25, and these are included as alternative rejections here.  The interconnect member in these embodiments would be 32,132,232,432,532,632,732,832 or 932
All of Howell’s embodiments lack a second pivoting mechanism that pivots about an axis A4 that is not parallel to axis A1.
It is well known for a razor to have a mechanism such that the razor cartridge will pivot about an axis A4 that is angled to both the handle and the razor blades, and for this A4 pivot to be the closest pivot to the cartridge.  An example is Hendrickson (axis of shaft 30, figure 1).  
It would have been obvious to one of ordinary skill to have modified any of Howell’s embodiments by providing a second pivot mechanism, and to have it adjacent the razor cartridge, as taught by Hendrickson (30), in order to achieve the angular slicing effect noted on Hendrickson’s lines 42-58 of column 1.  
As modified, the second pivoting mechanism is adjacent the razor cartridge, so it would be between the cartridge and the first A1 pivoting mechanism, and thus the parts would be ordered as follows;
	Razor cartridge (20)
	Interconnect member (Howell’s 32 or “docking structure”, or 132, 232, 432, 532, 632,732,832 or 932, or Hendrickson’s 26)
	A4 pivot mechanism (30 from Hendrickson)
	A1 pivot mechanism (pivot joints 3-8)
	Handle (14).
	In regard to claims 2 and 15, Howell discusses numerous possible locations for the virtual A1 pivot location, and some of these locations are within Applicant’s recited range box (see Howell’s columns 22 and 23).
With respect to claim 10, the recitation of “skin engaging member” is given the broadest reasonable interpretation, namely and object that is capable of engaging skin.  Howell’s interconnect member (32 and “docking structure” or 132,232,432,532,632,732,832 or 932) is capable of contacting the skin, and thus has a skin interfacing surface.  Howell mentions his cartridge being removable via a docking structure, but does not illustrate the docking structure.  Nonetheless, it is understood that when the cartridge is removed, the user may want to clean the docking structure, which can involve touching the docking structure, which is thus “skin engaging”.  Also, Hednrickson’s docking structure (26) could be employed here, in order to removably dock the cartridge.  Hednrickson’s docking structure (26) would be the interconnect member, and is similarly engageable with skin.  Even without removing the cartridge, Howell’s interconnect member could touch the skin, on the sides.
	Further in regard to claim 15, Howell, after being modified by Hendrickson, can also consider Hendrickson’s flanges on 26 to be the interconnect member, and they are “within” an opening of the cartridge housing and do not pivot relative to the cartridge housing. 

8.	Claims 1,2,10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al.(3,935,639) in view of Althaus (5,029,391).
Terry shows a razor with most of the recited limitation as follows;
A razor cartridge comprising a housing (12) having a front side and a front blade (34) mounted to said housing, said front blade most proximal to said front side of said housing (see cover figure); 
a handle (10), said handle comprising a proximal end portion (at 14 in cover figure), a distal end portion, at least one interconnect member (16,18), a first Al pivot mechanism (58,22 etc.) that enables rotation of said at least one interconnect member about a first axis Al (26) relative to said handle
wherein an order of physical connection of components comprises: 
said razor cartridge removably connected to said at least one interconnect member (16,18), said at least one interconnect member connected to said first Al pivot mechanism (58,22, etc,) to enable rotation about said axis Al, said first Al pivot mechanism connected to said handle (10); and 
wherein said axis Al (26) is (i) transverse to a longitudinal axis of said handle (10) and (ii) parallel to a longitudinal axis of said front blade (see cover figure).
Terry lacks a second pivoting mechanism that pivots about an axis A4 that is not parallel to axis A1.
It is well known for a razor to have a mechanism such that the razor cartridge will pivot about an axis A4 that is angled to both the handle and the razor blades, and for this A4 pivot to be the closest pivot to the cartridge.  An example is Althaus (axis 10, figure 2).  
It would have been obvious to one of ordinary skill to have modified Terry by providing a second pivot mechanism, and to have it adjacent the razor cartridge, as taught by Althaus (10), in order to allow lateral tilting of the razor cartridge such that it can better follow the contours of the face being shaved.   Since the face curves in multiple dimensions, it is advantageous to have pivoting in multiple directions.  
Since Althaus’s pivot (about 10) is immediately below the docking structure, then that is where it would be placed in Terry as well, between 55 and 18 (such that 56 and 18 pivot relative to one another, much like Althaus’s elements 3 and 5 pivot relative to one another).   Althaus has an additional pivot (at 8), but there would be no reason to add that to Terry, as Terry already has a pivot to handle that range of motion (the A1 pivot).
As modified, the parts would be ordered as follows;
	Razor cartridge (12)
	Interconnect member (16,18)
	A4 pivot mechanism (10 from Althaus)
	A1 pivot mechanism (58,22, etc.)
	Handle (10).
	In regard to claims 2 and 15, See the locations of Terry’s pivot 26 in the cover figure, which is well within Applicant’s claimed zone. 
With respect to claim 10, the recitation of “skin engaging member” is given the broadest reasonable interpretation, namely and object that is capable of engaging skin.  Terry’s interconnect member (16,18) is capable of contacting the skin, and thus has a skin interfacing surface.  When Terry’s cartridge is removed, the user may want to clean the docking structure, which can involve touching the docking structure, which is thus “skin engaging”.  Even without removing the cartridge, Terry’s interconnect member could touch the skin, on the sides.
	Further in regard to claim 15, Terry, after being modified by Althaus, still has the flanges 18 that are “within” an opening of the cartridge housing and do not pivot relative to the cartridge housing. 

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn (5,167,069) in view of Hendrickson (5,093,991).
Quinn shows a razor with most of the recited limitation as follows;
A razor cartridge comprising a housing (24) having a front side and a front blade (blade is referenced in disclosure) mounted to said housing, said front blade most proximal to said front side of said housing (whichever blade is closest to the front); 
a handle (14), said handle comprising a proximal end portion (at 12 in figure 1a), a distal end portion, at least one interconnect member (16), a first Al pivot mechanism (36) that enables rotation of said at least one interconnect member about a first axis Al (at 36) relative to said handle.
wherein an order of physical connection of components comprises: 
said razor cartridge (16) removably (see figure 3b) connected to said at least one interconnect member (16), said at least one interconnect member connected to said first Al pivot mechanism (36) to enable rotation about said axis Al, said first Al pivot mechanism connected to said handle (14); and 
wherein said axis Al (at 36) is (i) transverse to a longitudinal axis of said handle (14) and (ii) parallel to a longitudinal axis of said front blade (see cover figure).
Quinn lacks a second pivoting mechanism that pivots about an axis A4 that is not parallel to axis A1.
It is well known for a razor to have a mechanism such that the razor cartridge will pivot about an axis A4 that is angled to both the handle and the razor blades, and for this A4 pivot to be the closest pivot to the cartridge.  An example is Hendrickson (axis of shaft 30).  
It would have been obvious to one of ordinary skill to have modified Quinn by providing a second pivot mechanism, and to have it adjacent the razor cartridge, as taught by Hendrickson (30), in order to achieve the angular slicing effect noted on Hendrickson’s lines 42-58 of column 1.  
As modified, the second pivoting mechanism is adjacent the razor cartridge, so it would be between the cartridge and the first A1 pivoting mechanism, and thus the parts would be ordered as follows;
	Razor cartridge (24 of Quinn or 20 of Hendrickson)
	Interconnect member (26 from Hendrickson)
	A4 pivot mechanism (30 from Hendrickson)
	A1 pivot mechanism (36 on Quinn)
	Handle (14 on Quinn).

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn (5,167,069) in view of Hendrickson (5,093,991), as set forth above, and further in view of Szczepanowski et al.(8,826,543).
If one was to import from the specification into the claims that the skin engaging member projected through the razor cartridge to a shaving plane, the following rejection would apply;
Quinn, as modified by Hendrickson, lacks the interconnect member having a skin engaging member that projects through the razor cartridge to the shaving plane.  Szczepanowski shows that this is well known (328).  It would have been obvious to one of ordinary skill to have further modified Quinn by providing the interconnect member with a skin engaging member that projects through the razor cartridge, as taught by Szcszepanowski, in order to be able to apply shaving fluid to the skin.  Szczepanowski teaches it is possible to channel (316) the fluid past pivot junctions, and the same could be done for Quinn.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpnick (1,298,802), as set forth above, and further in view of Szczepanowski et al.(8,826,543).
If one was to import from the specification into the claims that the skin engaging member projected through the razor cartridge to a shaving plane, the following rejection would apply;
Sharpnick lacks the interconnect member having a skin engaging member that projects through the razor cartridge to the shaving plane.  Szczepanowski shows that this is well known (328).  It would have been obvious to one of ordinary skill to have  modified Sharpnick by providing the interconnect member with a skin engaging member that projects through the razor cartridge, as taught by Szcszepanowski, in order to be able to apply shaving fluid to the skin.  Szczepanowski teaches it is possible to channel (316) the fluid past pivot junctions, and the same could be done for Sharpnick.
Response to Arguments
12.	Applicant's arguments in regard to the prior art rejection have been fully considered but they are not persuasive.
	The feature of pivoting at element 8 in Althaus was not imported over to Howell, since Howell already had that A1 pivoting.
	Nonetheless, a new reference to Hendrickson has been brought in, which shows an even simpler pivoting mechanism, along with several other new rejections.  Prosecution was reopened to add in the new rejections without acquiescing the applicant’s arguments to the previous rejections.
	In regard to the rejection under 35 USC 112b, that rejection has been dropped, but not for the reasons set forth in Applicant’s arguments.  Instead, the phrase “skin interfacing surface” has been interpreted to be broad, not indefinite.  Anything capable of touching skin is deemed to be a “skin interfacing surface”.  If Applicant would like this to be interpreted more narrowly, it is suggested they amend claim 10 to recite that the interconnect member projects through an opening in the razor cartridge, such that the interconnect member engages a user’s skin during a shaving process.  Please feel free to call to discuss variations of this language, Examiner is happy to help any time.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724